Citation Nr: 1720222	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  14-30 637	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to March 5, 2012 for the grant of entitlement to service connection for chronic acquired psychiatric disorder diagnosed as depressive disorder, not otherwise specified (claimed as sleeping difficulty, insomnia).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1986 until his retirement in November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2017, the Veteran presented testimony at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased disability rating for chronic acquired psychiatric disorder diagnosed as depressive disorder not otherwise specified has been raised by the record in the May 2017 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  In January 2009, the Veteran was notified of a December 2008 rating decision which denied entitlement to service connection for an acquired psychiatric disorder (claimed as sleeping difficulty, insomnia) based on the Veteran's failure to appear for an examination and the determination that the medical evidence of record failed to show a currently diagnosed disability.  No new and material evidence was received within one year of the notice of that decision.

2.  On December 1, 2009, VA received a statement from the Veteran requesting to reopen his claim for an acquired psychiatric disorder.

3.  An August 2010 notification letter and an August 2010 rating decision did not properly notify the Veteran that his claim to reopen entitlement to service connection for an acquired psychiatric disorder was denied or otherwise being closed by the RO.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision denying entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2016).

2.  The August 2010 rating decision did not become final as to the issue of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.1(q), 3.103(b)(1), 20.1103 (2016).

3.  The criteria for an effective date of December 1, 2009, but no earlier, for service connection of chronic acquired psychiatric disorder diagnosed as depressive disorder, not otherwise specified (claimed as sleeping difficulty, insomnia) have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by a letter in November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for chronic acquired psychiatric disorder diagnosed as depressive disorder, not otherwise specified (claimed as sleeping difficulty, insomnia) has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Further, the Board finds that all necessary development of this downstream earlier effective date claim has been accomplished and, therefore, that appellate review of this claim may proceed without prejudicing the Veteran.

Legal Criteria

Claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of relief.  Such notice shall clearly set forth the decision made, any applicable effective date, the reason(s) for the decision, the right to a hearing on any issue involved in the claim, the right of representation and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision.  38 C.F.R. § 3.103(b)(1).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

The United States Court of Appeals for the Federal Circuit has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").


Factual Background

In September 2008, prior to his retirement from active duty service, the Veteran submitted a claim of entitlement to service connection which included claims for sleeping difficulty and insomnia.  The evidence of record includes a copy of a September 2008 letter to the Veteran at his address of record notifying him of a scheduled psychiatric examination with M.C.L. at QTC Medical Group later that month.  The evidence of record indicates the Veteran failed to appear for that examination.

In January 2009, the Veteran was notified of a December 2008 rating decision which, in pertinent part, denied entitlement to service connection for an acquired psychiatric disorder (claimed as sleeping difficulty, insomnia) based on the Veteran's failure to appear for the September 2008 examination, and the determination that the medical evidence of record failed to show a currently diagnosed disability.  The rating decision informed the Veteran that if he was willing to report for an examination the claim could be reconsidered based on those findings.  No new and material evidence was received within one year of the January 2009 notice of the December 2008 rating decision.

In a statement received by VA on December 1, 2009, the Veteran stated the purpose of the letter was to reopen his claim for external hemorrhoids, a left wrist disability, and an acquired psychiatric disorder.  The Veteran also requested to add two new conditions to his claim.  He concluded, "Since my last evaluation these conditions have continued to cause issues with day to day function and activities.  I wish to have each condition reevaluated to increase compensation."

In a December 2009 letter, the RO informed the Veteran the RO was currently working out of a temporary folder because his claims folder had been retired to the Records Management Center, and they were awaiting its transfer back to the RO to continue to process the claim.  The RO stated that the Veteran's request for reconsideration of the December 2008 decision for acquired psychiatric disorder had been received, and stated the RO was taking no further action on the claim at that time.  The RO stated, "If you have new evidence you would like us to consider, please send that to us and we will make a new decision.  Otherwise, please refer to the explanation of your appellate rights that accompanied our decision notification letter."

In August 2010, the Veteran was notified of an August 2010 rating decision.  Neither the August 2010 notification letter accompanying the rating decision nor the August 2010 rating decision narrative mentioned the Veteran's request to reopen the claim of entitlement to service connection for an acquired psychiatric disorder for compensation purposes.  The rating decision narrative did adjudicate an inferred claim of entitlement to service connection for treatment purposes under 38 U.S.C.A. § 1702 for acquired psychiatric disorder.  The August 2010 rating decision code sheet included a box at the bottom stating in a small font, "Reconsideration for acquired psychiatric disorder not addressed in rating as the VCAA of 12-18-09 correctly notified the veteran that no further action would be taken on this issue if evidence pertaining to this issue was not received.  To date, we have not received evidence pertaining to this issue."

On March 5, 2012, VA received a request from the Veteran to reopen a claim for sleeping difficulty and psychiatric disorder.  In February 2013, the Veteran was informed of a January 2013 rating decision granting entitlement to service connection for chronic acquired psychiatric disorder diagnosed as depressive disorder, not otherwise specified (claimed as sleeping difficulty, insomnia), effective March 5, 2012.

Analysis

The Veteran contends he is entitled to an earlier effective date for the grant of entitlement to service connection for chronic acquired psychiatric disorder because he never received notice of the psychiatric VA examination scheduled in relation to his original September 2008 claim.  The Veteran contends that when he submitted his statement in December 2009, within one year of the December 2008 rating decision, he was seeking to have the RO send him for a VA examination regarding his acquired psychiatric disorder claim.  The Veteran also contends that the August 2010 rating decision and letter did not properly notify him that his claim of service connection for an acquired psychiatric disorder for compensation purposes had been denied and/or closed because the notice letter and the rating decision narrative did not indicate the claim had been denied, and he contends he did not receive a copy of the August 2010 rating decision code sheet.  See May 2017 Board hearing testimony.

First, the Board finds that despite the Veteran's contention he did not receive notice of the September 2008 psychiatric, the evidence of record does contain a September 2008 letter to the Veteran at his address of record notifying him of the scheduled examination at QTC Medical Group.  The evidence of record does not indicate that such letter was not delivered to the Veteran.

Further, although the December 2008 rating decision stated the Veteran's original claim could be reconsidered based on the findings of a VA examination if the Veteran was willing to report for such an examination, the Board finds the statement from the Veteran received in December 2009 did not clearly indicate the Veteran was willing to report for an examination regarding his acquired psychiatric disorder claim, or that he requested an examination regarding this claim.  The Board finds the December 2009 statement indicated the Veteran requested re-evaluations for his service-connected left wrist disability and external hemorrhoids.  

Finally, the Board finds that because the Veteran's December 2009 statement did not indicate disagreement with the December 2008 denial of service connection for an acquired psychiatric disorder, but requested to reopen the claim, the December 2009 statement did not constitute a timely notice of disagreement with the December 2008 rating decision.  See 38 C.F.R. §§ 20.200, 20.201.  Further, no new and material evidence was received within one year of the January 2009 notice of the December 2008 rating decision.  Accordingly, the Board finds the December 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

However, the Board finds the August 2010 rating decision regarding the Veteran's December 2009 claim of service connection for an acquired psychiatric disorder did not become final, because the Veteran and his representative were not properly notified of a decision regarding this issue.  The Board finds the lack of any discussion in the August 2010 notice letter or the rating decision narrative that his claim of service connection for an acquired psychiatric disorder for compensation purposes was being denied or otherwise closed does not constitute proper notice to the Veteran and his representative under 38 C.F.R. § 3.103(b)(1), because the August 2010 rating decision did not clearly set forth the decision made, the reasons for the decision, the right to a hearing on the issue, or the necessary procedures and time limits to initiate an appeal of the decision regarding this issue.  Further, the Veteran has consistently stated he did not receive a copy of the August 2010 rating decision code sheet or any other notice that his December 2009 claim was considered closed, or the reasons for closing the claim.  See May 2017 Board hearing testimony; December 2013 notice of disagreement.  The Board will afford the Veteran the benefit of the reasonable doubt, and finds he was not properly notified that the RO closed the claim of entitlement to service connection for an acquired psychiatric disorder in August 2010.

Accordingly, because the Board finds the Veteran was not properly notified in the August 2010 rating decision or notice letter of a decision to deny or otherwise close his claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds the August 2010 rating decision did not become final as to that issue.  Accordingly, the claim received on December 1, 2009 was still pending at the time of the January 2013 rating decision which granted entitlement to service connection.  Therefore, the Board finds the criteria for an effective date of December 1, 2009 have been met for the grant of entitlement to service connection for chronic acquired psychiatric disorder diagnosed as depressive disorder, not otherwise specified (claimed as sleeping difficulty, insomnia).  38 C.F.R. § 3.400.



ORDER

Entitlement to an effective date of December 1, 2009, but no earlier, for the grant of service connection for chronic acquired psychiatric disorder diagnosed as depressive disorder, not otherwise specified (claimed as sleeping difficulty, insomnia) is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


